ACCEPTED
                                                                                       06-14-00064-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   1/8/2015 2:56:58 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK

                       No. 06-14-00064-CV
        _______________________________________________
                                                        FILED IN
                                                 6th COURT OF APPEALS
                 COURT OF APPEALS FOR THE          TEXARKANA, TEXAS
                  SIXTH DISTRICT OF TEXAS        1/8/2015 2:56:58 PM
                     TEXARKANA, TEXAS                DEBBIE AUTREY
        _______________________________________________Clerk

                         Joyce Steel Erection, Ltd.
                                                      Appellant,
                                    v.
                            Gordon Ray Bonner,
                                            Appellee.
         ______________________________________________

 Appeal from the 202nd Judicial District Court of Bowie County, Texas
 Case No. 11C0822-202 - Honorable Leon F. Pesek, Jr., Presiding Judge
       ______________________________________________

APPELLANT JOYCE STEEL’S UNOPPOSED FIRST MOTION FOR
 30-DAY EXTENSION OF TIME TO FILE ITS OPENING BRIEF
      ______________________________________________



 J. Jeffery Richardson                          O. Rey Rodriguez
    State Bar No. 16864450                       State Bar No. 00791557
    jeff.richardson@nortonrosefulbright.com      rrodriguez@hankinsonlaw.com
 FULBRIGHT & JAWORSKI L.L.P.                    HANKINSON LLP
 2200 Ross Avenue, Suite 2800                   750 N. St. Paul St., Suite 1800
 Dallas, Texas 75201-2784                       Dallas, Texas 75201
 214-855-8121 -- Telephone                      214-754-9190 -- Telephone
 214-855-8200 -- Telecopier                     214-754-9140 -- Telecopier

                                                Attorneys for Appellant Joyce Steel
                                                Erection, Ltd.
                       IDENTITY OF PARTIES AND COUNSEL
       Pursuant to TEX. R. APP. P. 38.1(a), the following is a complete list of all
parties to the trial court’s judgment and the names and addresses of all trial and
appellate counsel:

1.    Appellant (Defendant in the trial court):

      Joyce Steel Erection, Ltd.

2.    Appellee (Plaintiff in the trial court):

      Gordon Ray Bonner

3.    Counsel for Appellant:

      J. Jeffery Richardson                      O. Rey Rodriguez
      Fulbright & Jaworski LLP                   Hankinson LLP
      2200 Ross Avenue, Suite 2800               750 North St. Paul St., Suite 1800
      Dallas, Texas 75201-2784                   Dallas, Texas 75201
      (Appellate Counsel)                        (Appellate Counsel)

      Paul A. Bezney
      J. Kevin Kindred
      Adkerson, Hauder & Bezney, P.C.
      1700 Pacific Avenue, Suite 4450
      Dallas, Texas 75201-3005
      (Trial Counsel)

4.    Counsel for Appellee:

      Robert L. Clements, Esq.                   John R. Mercy, Esq.
      Kelly R. Clements, Esq.                    Mercy Carter Tidwell, L.L.P.
      Clements & Clements                        1724 Galleria Oaks Drive
      731 N. St. Paulus Ave.                     Texarkana, Texas 75503
      Dallas, Texas 75214




                                           i
TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant Joyce Steel Construction, Ltd. respectfully files this Unopposed

First Motion for 30-Day Extension of Time to file Its Opening Brief and shows the

following:

     I.      Requested Extension is Unopposed - Certificate of Conference
      Appellant Joyce Steel’s counsel conferred with counsel for Appellee Mr.

Bonner who advised by e-mail that he does not oppose this motion.

                            II.    Length of Extension
      The Appellant’s brief is due February 4, 2015. Appellant Joyce Steel

requests a 30-day extension to and including Friday, March 6, 2015.

                           III.   Grounds for Extension
      This is an appeal from a multi-million-dollar personal injury judgment after

verdict arising from a construction accident at the Red River Army Depot. The

jury trial spanned multiple weeks and the record on appeal is voluminous.

Appellant Joyce Steel’s opening brief is currently due February 4, 2015.

      As good cause for this first unopposed request for 30-day extension,

Appellant Joyce Steel’s appellate counsel currently has other conflicting client

matters, travel plans, and schedule conflicts, that make it difficult to prepare the

opening brief by February 4, 2015. Accordingly, additional time is needed to

prepare a brief that will best assist the Court in determining this case. This request

is not sought for purposes of delay only, but so that justice may be done.

                                          1
                                  IV.   Prayer
      Appellant Joyce Steel respectfully prays that this Court grant the unopposed

extension of time to file Appellant’s opening brief until and including Friday,

March 6, 2015, and for such other and further relief to which it may be entitled

whether at law or in equity.

      Dated: January 8, 2015.

                                              Respectfully submitted,

                                              /s/ O. Rey Rodriguez
J. Jeffery Richardson                         O. Rey Rodriguez
  State Bar No. 16864450                        State Bar No. 00791557
  jeff.richardson@nortonrosefulbright.com       rrodriguez@hankinsonlaw.com
FULBRIGHT & JAWORSKI L.L.P.                   Hankinson LLP
2200 Ross Avenue, Suite 2800                  750 N. St. Paul St., Suite 1800
Dallas, Texas 75201-2784                      Dallas, Texas 75201
214-855-8121 -- Telephone                     214-754-9190 -- Telephone
214-855-8200 – Telecopier                     214-754-9140 -- Telecopier

                                              Attorneys for Appellant Joyce Steel
                                              Erection, Ltd.




                                        2
                    CERTIFICATE OF COMPLIANCE

Pursuant to Tex. R. App. P. 9.4(i)(3), the undersigned certifies this Unopposed
First Motion for 30-Day Extension of Time to File Appellant’s Opening Brief
complies with the type-volume limitations of Tex. R. App. P. 9.4(i)(2)(D).

Exclusive of the exempted portions in Tex. R. App. P. 9.4(i)(1), this Unopposed
Motion for Extension of Time has 263 words. This Motion has been prepared in
proportional spaced typeface using:

   • Software Name and Version: Microsoft Word, part of Microsoft Office
     Professional Plus 2010.

   • Typeface Name and Font Size: Times New Roman 14 point.



                                                /s/ O. Rey Rodriguez
                                                O. Rey Rodriguez


                        CERTIFICATE OF CONFERENCE
      The undersigned certifies that he conferred with Mr. John Mercy, Esq.,
counsel for Appellee Gordon Ray Bonner, by email and that on January 8, 2015,
Mr. Mercy’s response e-mail arrived advising he is not opposed to the 30-day
extension requested in the foregoing motion.
                                                /s/ O. Rey Rodriguez
                                                O. Rey Rodriguez




                                      3
                           CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing motion was served in
accordance with TEX. R. APP. P. 9.5 upon the following counsel of record for
Appellees on this 8th day of January, 2015:

Robert L. Clements, Esq.
Kelly R. Clements, Esq.
Clements & Clements
731 N St. Paulus Ave.
Dallas, Texas 75214

John R. Mercy, Esq.
Mercy Carter Tidwell, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503
                                                 /s/ O. Rey Rodriguez
                                                 O. Rey Rodriguez




                                       4